Citation Nr: 0635377	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for coronary artery 
disease (heart condition).

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a heart condition and diabetes mellitus.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In August 2004, the Board denied the veteran's claim of 
entitlement to service connection for a heart condition and 
diabetes mellitus.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in an August 2005 order, granted the parties' 
joint motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In an August 2005 Order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the joint motion, 
the parties agreed that the veteran indicated that during 
service and on authorized leave, she experienced chest pains 
and related symptoms and was treated at the Monongahela 
Valley Hospital.  The parties also noted that any such 
records of such treatment are not accounted for or associated 
with the claims file.  The parties to the joint motion also 
found that, although the veteran has been diagnosed with a 
heart condition and diabetes mellitus, there is no definitive 
opinion of record whether the current disorders are related 
to symptoms, complaints, and findings during the veteran's 
period of active service.  

Consistent with the August 2005 Court Order, the Board finds 
that this matter should be remanded in order that the RO may 
attempt to obtain the records identified by the parties to 
the joint motion, and so that the veteran may be scheduled 
for an appropriate VA examination in order to determine 
whether there is any relationship between the veteran's 
current diagnoses and any incident or injury in service.

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate her claim of service 
connection, but was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated her since during 
or service for a heart condition or 
diabetes mellitus.  This should 
specifically include treatment records 
from Monongahela Memorial Hospital, 
Monongahela, Pennsylvania, dated between 
1967 and 1970.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an appropriate 
VA examination in order to determine 
whether the veteran's heart condition and 
diabetes mellitus are related to or had 
their onset during service.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any heart condition and diabetes mellitus 
found to be present, and the examiner 
must specify any diagnoses.  In addition, 
the examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not that the veteran's heart 
condition and diabetes mellitus had their 
onset in service or whether there is any 
relationship between the veteran's 
current diagnoses and any incident or 
injury in service.  In this regard, the 
examiner is asked to comment on the 
veteran's statements that she experienced 
chest pains and related symptoms on leave 
during service and was treated at the 
Monongahela Hospital at that time.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
the RO should again review the veteran's 
claim.  If any determination remains 
adverse to the veteran, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



